Citation Nr: 1048293	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

It should be noted at the outset that the Veteran's initial claim 
of entitlement to service connection for a back disability in 
July 2003, as well as the initial rating decision denying the 
claim in April 2004, addressed the claim on a direct service 
connection basis only.  However, in filing to reopen the claim in 
September 2006, the Veteran raised a new theory of entitlement, 
that is, that his low back disability is secondary to a pes 
planus disability which he asserted began in service.  In 
November 2006, the RO denied both the Veteran's claim for service 
connection for a back disability, claimed as secondary to pes 
planus, as well as the claim for service connection for pes 
planus.  

The Board does not find the Veteran's September 2006 claim for 
service connection for a low back disability to be a new, 
separate claim to be reviewed de novo, but rather as part of the 
Veteran's initial claim for service connection for a back 
disability that he filed in July 2003.  See Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009), wherein the Court held, among 
other things, that separate theories in support of a claim for 
benefits for a particular disability does not equate to separate 
claims for benefits for that disability.  Accordingly, the 
Veteran is required to first submit new and material evidence to 
reopen his claim of entitlement to service connection for a low 
back disability before the underlying claim of service connection 
for a low back disability can be considered on the merits.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In this case, the Veteran's service treatment records show that 
he injured his back in June 1976 when a water tank fell on it.  
An impression was given at that time of acute lumbosacral strain 
and soft tissue injury.  The Veteran subsequently reported having 
recurrent back pain on a Report of Medical History that he 
completed at separation in May 1986.  The present claim includes 
his assertion that he has had low back problems ever since this 
inservice injury.

In conjunction with this appeal, the RO scheduled the Veteran to 
undergo a VA examination in August 2008.  The examiner opined 
that the Veteran's present low back disability, diagnosed as 
degenerative disc disease of the lumbar spine, was not related to 
service, but rather was likely related to intervening/interceding 
work related injuries.  However, this opinion is inadequate for 
rating purposes since the RO incorrectly informed the examiner 
when requesting the examination that there was no evidence of 
treatment in service for any injury to the Veteran's back.  The 
examiner similarly noted this in his examination report.  With 
respect to the documented injury in June 1976, the examiner 
incorrectly relayed this incident as occurring in June 1971, a 
date which precedes the Veteran's active duty service.  

Once VA undertakes the effort to provide an examination, an 
adequate one must be provided or the claimant must be notified 
why an adequate exam will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the 
Veteran should be scheduled for a new VA examination.  

In addition, there appear to be outstanding private medical 
records that must be obtained.  In this regard, the evidence 
shows that the Veteran has had postservice work-related injuries, 
one that occurred reportedly in 1988 when the semi he was in 
jackknifed causing him to pull all the muscles in his back and 
lose two months from work as well as undergo physical therapy and 
medical treatment, and one in 1999 or 2000 when he fell over 
pallets at work and again pulled all the muscle in his back and 
received chiropractic care (see November 2006 VA foot examination 
report).  There are no physical therapy or medical treatment 
records on file that relate to the reported work-related back 
injury in 1988.  Moreover, while there are chiropractic records 
on file from P. Kunerth, D.C, these records appear incomplete.  
This is so in light of the Veteran's assertions at the April 2008 
VA back examination that he sought chiropractic treatment 
following the work-related accident in the late 1990s, and the 
fact that there are no chiropractic records on file prior to 
2000.  Moreover, despite the Veteran's report at the 2008 VA 
examination that the last chiropractic care he received had been 
in 2006, and that he receives chiropractic care approximately six 
to eight times a year, the claims file is devoid of any 
chiropractic treatment records later than July 2002.

The missing treatment records identified above, as well as the 
examination report being requested above, may constitute new and 
material evidence upon which the claim for service connection for 
a low back disability may be reopened.  Graves v. Brown, 8 Vet. 
App. 522, 524-25 (1996) (holding that, where the VA is on notice 
of the existence of evidence that might constitute new and 
material evidence to reopen a claim, the VA should inform the 
veteran to submit it and assist him, where possible, in obtaining 
it).  Thus, in order to properly adjudicate this Veteran's claim, 
such evidence should be obtained and evaluated because these 
records are potentially pertinent to the Veteran's present 
application to reopen his claim of entitlement to service 
connection for a low back disability.  See Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1992); see also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Hyatt v. Nicholson, 21 Vet. App. 390, 394 
(2007) (holding that the relevance of documents cannot be known 
with certainty before they are obtained).

The Board regrets that a remand of this matter will further delay 
a final decision in the claim on appeal, but finds that such 
action is necessary to ensure that the appellant is afforded full 
due process of law.  See 38 C.F.R. § 20.1304(c) (2010); Bernard 
v. Brown, 4 Vet App 384 (1993).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide an 
authorization form for the physical therapy 
and medical treatment he received regarding a 
1988 work-related back injury, as well as all 
outstanding treatment he received for the 
1999/2000 work-related back injury.  The 
RO/AMC should thereafter obtain the 
identified medical evidence and associate it 
with the claims file, to include the complete 
chiropractic records from P. Kunerth, DC.  If 
requests for any treatment records are not 
successful, the AMC/RO should inform the 
Veteran and his representative of this so 
that they will have an opportunity to obtain 
and submit the records themselves, in keeping 
with their responsibility to submit evidence 
in support of the claim.  38 C.F.R. § 3.159 
(2010).

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his low back 
disability.  The claims folder and a copy of 
this remand should be made available to the 
examiner for review of pertinent documents 
therein in connection with the examination.  
The examiner should indicate whether or not 
the claims folder was reviewed.  The examiner 
should opine as to whether it is at least as 
likely as not (a 50% degree of probability or 
higher) that the Veteran presently has a low 
back disability related to service.  The 
examiner should provide his or her complete 
rationale for all conclusions reached.

3.  After completion of the above and review 
of the record, readjudicate the appellant's 
application to reopen the claim of 
entitlement to service connection for a low 
back disability and, if appropriate, the 
underlying claim of entitlement to service 
connection for a low back disability.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

